Citation Nr: 1431009	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  12-00 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a heart condition, including ischemic heart disease and atrial fibrillation. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to February 1969, including confirmed service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  Original jurisdiction over the Veteran's appeal remains with the RO in Detroit, Michigan.

The Veteran was initially seeking service connection for atrial fibrillation.  His claim was adjudicated, however, as one for ischemic heart disease.  The record reflects additional cardiologic conditions, thus the claim on appeal has been  expanded to include a claim of service connection for a heart condition, to include ischemic heart disease and atrial fibrillation.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran has attributed his claimed heart condition to service.  While a VA opinion was obtained in December 2010 and noted that the Veteran had not been diagnosed with ischemic heart disease, he has not been afforded a VA examination to determine the nature and etiology of all current heart conditions.  Additionally, the December 2010 opinion did not indicate whether the Veteran's atrial fibrillation was at least as likely as not etiologically related to his service.  Remand is required in order to afford the Veteran a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Additionally, in the course of VA treatment for atrial fibrillation, the Veteran reported receiving earlier private treatment for atrial fibrillation.  Records note a first diagnosis in 1998.  Contemporary records relating to this treatment have not been associated with the claims file.  These private treatment records as well as more recent VA treatment records should be requested on remand.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining authorization from the Veteran, obtain treatment records from any identified private healthcare providers that have treated him for a heart condition.  

Efforts to obtain identified records must continue until they are obtained unless it is reasonably certain that they do not exist or that further efforts would be futile.

If any requested records cannot be obtained, inform the Veteran; also tell him what efforts were made to obtain the records.  He must also be allowed the opportunity to provide such records, and be notified of any further actions that will be taken with regard to his claim.

2.  Obtain a complete copy of the Veteran's VA treatment records dated since December 2010 from VA Medical Centers in Detroit, Michigan, and Ann Arbor, Michigan.

Efforts to obtain these records must continue until they are obtained unless it is reasonably certain that they do not exist or that further efforts would be futile.

If any requested records cannot be obtained, inform the Veteran; also tell him what efforts were made to obtain the records.  He must also be allowed the opportunity to provide such records, and be notified of any further actions that will be taken with regard to his claim.

3.  Thereafter, schedule the Veteran for a VA cardiology examination.  The claims file and a complete copy of this REMAND should be reviewed in association with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.  

The examiner should diagnose and describe all disabling heart conditions found to be present, to include atrial fibrillation and cardiomegaly, and specifically indicate whether ischemic heart disease is diagnosed.

The examiner should specifically note that for VA purposes, a diagnosis of ischemic heart disease includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current heart condition had its onset during the Veteran's active service, or is the result of any in-service disease, event, or injury, to include as a result of presumed exposure to herbicide agents during his service in Vietnam.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

4.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Finally, readjudicate the service connection claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this appeal to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



